Title: From George Washington to Major Benjamin Tupper, 20 October 1775
From: Washington, George
To: Tupper, Benjamin

 

[Cambridge, 20 October 1775]

Whereas Information has been given to me that two Vessels the one belonging to  Holmes & the other to  Coffin, both Persons of known Enmity to the United Colonies are now laying at Martha’s Vineyard, intending to proceed to Boston with their Cargoes for the Benefit & Refreshment of the ministerial Troops there—These are therefore to require you to seize the said Vessels, with their Cargoes, & Secure them in the Safest & nearest Port to this Camp, for the Use of the United Colonies, and all Persons, Friends [of] their Country & the Cause of America, are desired to aid & assist you in the Said Enterprize—for which they shall be reasonably rewarded out of the Said Vessels—Given under my Hand at Head Quarters Cambridge Octor the Twentieth Annoq Domini 1775

G.W.

